Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2 and 4-6 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 1-2 and 4-5 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 6 “from a WCT 20”. The number “20” in not necessary and should be deleted. Appropriate correction is required.

In regards to claim(s) 2 and 4-5, the claim(s) is/are objected due to its/their dependency on objected claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 8 “and/or of the well”. The claim defines a plurality of wells in line 1 and a well in line 6. It is unclear if the well recited in line 8 is referring to the well defined in line 6 or to one of the wells defined in line 1. For this reason, the claim is indefinite. The examiner has interpreted lines 5-8 of the claim in the following way in order to advance prosecution: 
“a connecting element configured to acquire monitoring data from a WCT first well, the connecting element establishing an electrical connection to sensors of the WCT and/or of the first well; and”.
Also, the claim recites in line 14 “to send at least one signal in the event that”. The word “the” in front of the limitation(s) “event” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to send at least one signal in [[the]] an event that”.

In regards to claim(s) 2 and 4-5, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.
In regards to claim 2, the claim recites in line 3 “an/or from the well”. Claim 1 defines a plurality of wells in line 1 and a well in line 6. It is unclear if the well recited in line 3 of claim 2 is referring to the well defined in line 6 of claim 1 or to one of the wells defined in line 1 of claim 1. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “an/or from the first well”.

In regards to claim 4, the claim recites in lines 2-3 “attached to the WTC structure”. The word “the” in front of the limitation(s) “WTC structure” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “attached to [[the]] a WTC”.

In regards to claim 5, the claim recites in line 5 “wherein the buoys comprise” and in line 6 “signals from the ocean surface”. The word “the” in front of the limitation(s) “buoys” and “ocean surface” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 5 “wherein [[the]] buoys comprise” and in line 6 “signals from [[the]] an ocean surface”.


In regards to claim 6, the claim recites a system. However, the claim only recites steps of a method. Therefore, it is unclear if the claim is reciting a method or a system. For this reason, the claim is indefinite.
The examiner has interpreted lines 1-2 of the claim in the following way in order to advance prosecution:
“6. (Currently Amended) A method for monitoring disconnected wells comprising [[the]] steps of”.
Also, the claim recites in line 11 “at least one signal in the event that”. The word “the” in front of the limitation(s) “event” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “at least one signal in [[the]] an event that”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champion et al. (WO-2018/078356) in view of Ross (US-9,260,960) and Latrille et al. (US-10,502,051).

In regards to claim 1, Champion teaches a system for monitoring disconnected wells [fig. 1c, fig. 2, pg. 3 L. 2-4]. Champion teaches that the system comprises a subsea hydroacoustic modem configured to send data to a surface hydroacoustic modem [fig. 2 element 230, pg. 15 L. 24-26 (subsea modem), pg. 19 L. 21-26 (subsea modem is an hydroacoustic modem transmitting data to a surface hydroacoustic modem)]. Also, Champion teaches that the system comprise at least one processor configured to evaluate the monitoring data and to control the subsea hydroacoustic modem to send at least one signal representing the processed data [pg. 15 L. 24-26, pg. 19 L. 21-26].
Champion teaches that the system has means configured to acquire data from a first well, the means establishing a connection to sensors of the first well [pg. 12 L. 19-20, pg. 13 L. 11-13, pg. 15 L. 2-6 and L. 23-27]. However, Champion does not teach that the means are a connecting element that establishes an electrical connection to the sensors. Also, Champion teaches that the at least one processor control the subsea hydroacoustic modem to transmit the processed data [pg. 15 L. 24-26, pg. 19 L. 21-26]. However, Champion does not teach that the data is transmitted when an abnormality is detected.
On the other hand, Ross teaches that data from the sensors can be transmitted to a seabed processor using and electric cable [fig. 1 elements 26 (sensors), 30 (seabed processor) and 28-29 (electric cable), col. 3 L. 24-30, col. 4 L. 8-12]. This teaching means that the system comprises an interface configured to acquire monitoring data from a WCT and/or a first well, the interface establishing an electrical connection to sensors of the WCT and/or of the first well. Furthermore, Ross also teaches the concept of the at least one processor controlling its transmitting means to transmit data to a receiver when the when a certain well condition is outside a predetermined baseline, wherein the system senses a plurality of well conditions [col. 5 L. 44-46 (processor transmitting data), col. 6 L. 11-15 plurality of well conditions), col. 6 L. 34-39 (comparing a certain well condition with a predefined baseline to determine abnormality), col. 6 L. 40-43 (transmitting data to a receiver when condition is to be determined to be abnormal)]. This teaching means that the at least one processor is configured to evaluate the monitoring data to determine whether it is within a baseline/control envelope by comparing the acquired monitoring data with predetermined baselines for the well conditions (values corresponding to normal conditions) and to control the transmitting means to send at least one signal in an event that an abnormality is detected by comparing the monitoring data with the predetermined baselines for the well conditions (predetermined values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of using an electrical connection to receive data from the sensors at the seabed and of controlling the transmitting means to transmit data only when data is determined to be abnormal in the system taught by Champion because it will permit the system to communicate data from sensors that do not have wireless capabilities and to communicate data from the subsea mode to the surface modem only when an abnormal condition is detected thereby reducing the amount of data that is transmitted. 
The combination of Champion and Ross does not teach that the interface used to establish electrical connection comprises a connecting element.
On the other hand, Latrille teaches that a connecting port/element can be used as an interface to establish an electrical connection between a processor and sensors of a well [col. 3 L. 21-30 and L. 38-42].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Latrille’ teachings of using a connecting element to establish the electrical connection as the interface of the system taught by the combination because the connecting element provides easy and cheap way to establish an electrical connection between two devices which in this case is between a processor and sensors of a well.

 In regards to claim 2, the combination of Champion, Ross and Latrille, as applied in the rejection of claim 1 above, further teaches that the processor is configured to store the monitoring data acquired from the WCT and/or first well [see Champion pg. 19 L. 21-22].

In regards to claim 4, the combination of Champion, Ross and Latrille, as applied in the rejection of claim 1 above, further teaches that the at least one processor is housed in a housing that resists underwater conditions (pressure vessel) [see Ross fig. 1 element 30, fig. 2 element 48, col. 2 L. 17-20 and L. 28-30].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of housing the processor in a housing that resists underwater conditions in the system taught by the combination because it will permit the processor to be protected from the underwater conditions.
The combination further teaches that the pressure vessel is located near enough a wet christmas tree so it can communicate with the sensors [see Champion fig. 2 element 230, see Ross fig. 1, col. 3 L. 45-49, col. 4 L. 4-8]. The combination does not explicitly teach that the vessel is attached to a structure of the WTC by means of a magnetic connector. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have placed the vessel in the claimed location using the claimed magnetic connector because the claimed location will permit the central processing unit to reliably communicate with the sensors, and the claimed connector will permit the vessel to stay securely underwater at one location by attaching it to the metallic structure the WCT.

In regards to claim 5, the combination of Champion, Ross and Latrille, as applied in the rejection of claim 1 above, further teaches that the system can comprise at least one subsea buoy release system wherein buoys comprise a transmitter configured to transmit signals from an ocean surface to a monitoring satellite [see Ross fig. 4, col. 6 L. 51-55, col. 7 L. 32-43].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of having a buoy release system and buoys that comprise a transmitter to transmit data in the system taught by the combination because it will permit the system to transmit data to a remote location when a surface hydroacoustic modem is not present near the location of the well.
The combination of Champion, Ross and Latrille, further teaches that the processor is configured to control the at least one subsea buoy release system to release a buoy upon detection of an abnormality [see Ross col. 6 L. 63-67, col. 7 L. 1-6].
 
In regards to claim 6, the combination of Champion, Ross and Latrille, as shown in the rejection of claim 1 above, teaches a system performing the claim functionality. Therefore, the combination also teaches the claimed method.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685